UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2186


IRINA YUROVA; GENADI YUROV,

                Petitioners,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 12, 2015                   Decided:   June 18, 2015


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Philip R. Kuhn, BRIDGEHOUSELAW, LLP, Charlotte, North Carolina,
for Petitioners.   Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, John W. Blakeley, Assistant Director, Kate D.
Balaban, Office    of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Irina Yurova and her husband, Genadi Yurov, natives and

citizens of Uzbekistan, petition for review of an order of the

Board of Immigration Appeals denying their motion to reconsider.

We deny the petition for review.

       The Petitioners had 30 days from the May 28, 2014, order to

timely file a petition for review.             See 8 U.S.C. § 1252(b)(1)

(2012).    This time period is “jurisdictional in nature and must

be construed with strict fidelity to [its] terms.”                  Stone v.

INS, 514 U.S. 386, 405 (1995).          The filing of a motion to reopen

or reconsider with the Board does not toll or otherwise extend

the    30-day     period    for    seeking   review     of   the   underlying

order.    Id. at 394.       A petition for review from the denial of a

motion to reopen or reconsider, if it is not timely as to the

underlying removal order, does not bestow jurisdiction to review

the final order of removal.           See Jin Ming Liu v. Gonzales, 439
F.3d 109,     111   (2d   Cir.   2006).    Yurova’s    October   30,   2014,

petition for review is only timely as to the September 30, 2014,

order denying reconsideration.

       The denial of a motion to reconsider is reviewed for abuse

of discretion.        8 C.F.R. § 1003.2(a) (2015); Narine v. Holder,

559 F.3d 246, 249 (4th Cir. 2009).               A motion to reconsider

asserts the Board made an error in its earlier decision and

“shall state the reasons for the motion by specifying the errors

                                        2
of   fact     or   law   in     the    prior       Board       decision    and      shall    be

supported     by    pertinent       authority.”            8    C.F.R.    §   1003.2(b)(1)

(2015).       We will reverse a denial of a motion to reconsider

“only if the Board acted arbitrarily, irrationally, or contrary

to law.”          Narine, 559 F.3d at 249 (internal quotation marks

omitted).

      We    conclude     the       Board    did    not     abuse    its    discretion       in

denying     the    motion     to    reconsider.          Accordingly,         we    deny    the

petition for review.           We dispense with oral argument because the

facts   and    legal     contentions        are     adequately       presented        in    the

materials     before     this       court    and    argument       would      not    aid    the

decisional process.

                                                                          PETITION DENIED




                                             3